 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowardKnitProducts,Inc.andInternationalLadies' Garment Workers' Union,AFL-CIO. CaseI1-CA-3529TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFebruary 12, 1969DECISION AND ORDERBy MEMBERSFANNING,JENKINS, AND ZAGORIAOn October 21, 1968, Trial Examiner OwsleyVose issued his Decision in the above-entitledproceeding finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent, the ChargingParty, and the General Counsel, all filed exceptionsto the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Howard KnitProducts,Inc.,Gastonia,NorthCarolina,itsofficers,agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order, as modified below:1.Add the following as paragraph 2(b), andreletter the following paragraphs accordingly:(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofher right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.2.Add the following as the last indentedparagraph of the notice:WE WILL notify the above-named employee ifpresently serving in the Armed Forces of theUnited States of her right to full reinstatementupon application in accordance with the SelectiveServiceAct and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.OWSLEY VOSE, Trial Examiner- This case heard atGastonia, North Carolina, on June 28, 1968, pursuant tocharges filed the preceding January 29 and April 2 and- acomplaint issued on April 25, presents the questionwhether the Respondent discharged Frances Lutz onJanuary 19, 1968, in violation of Section 8(a)(3) and (1) ofthe Act.Upon the entire record in the case, my consideration- ofthe brief filed by the General Counsel, and from myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTTheRespondent,aNorth Carolina corporation, isengaged in the manufacture of athletic shirts and men'sunderwear at a plant at Gastonia,NorthCarolina. Duringthe year preceding the issuance of the complaint, theRespondent purchased from out-of-State sources and hadshipped to its plant at Gastonia,more than$50,000 worthof goods and materials.During the same period of timetheRespondent shipped from its Gastonia plant toout-of-State destinations in excess of $50,000 work offinishedproducts.Upon these facts, I find, as theRespondent admits, that it is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,AFL-CIO,hereincalledtheUnion,isalabororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIRLABOR PRACTICESA. TheDischargeof Frances J. Lutz in Violation ofSection 8(a)(3) and(1) of the Act1.Lutz' employment recordLutz was hired by the Respondent in 1958. At the timeof her discharge on January 19, 1968, she was one ofseven or eight girls engaged in sewing first shoulder, thefirstoperation in the manufacture of T-shirts. As bothGeneralManager Frank Jones, Jr., and Supervisor FayWingenroth freely admitted, Lutz was a good operator.The Respondent's employees are paid on a pieceworkbasis.According to Lutz' testimony, her production quotawas 175 bundles a day. However, Lutz' daily productionaveraged about 215 bundles a day, or more than 20percentmore than her production quota. This is Lutz'undenied testimony.2.The supervisory setup of the Respondent's plantThe Respondent has approximately 140 productionemployees of whom about 110 are in the sewingdepartment. All 140 employees work in one large room.The overall operations of the Respondent are under thesupervision of Frank C. Jones, the Respondent's generalmanager.Under him is Fay Wingenroth who isresponsible primarily for the sewing department. Rachel174 NLRB No. 68 HOWARD KNIT PRODUCTSLewis is a subordinate supervisor under Wingenroth and isprimarily in charge of quality control, which includes theexaminingand folding operations. InWingenroth'sabsenceLewisactsinWingenroth'splace.BothWingenroth and Lewis spend almost all their time in theroomwhere the employees work and Jones frequently hasoccasionsto be present there also.During the period of time involved in this case, fromDecember 12, 1967, through January 19, 1968, theRespondent was loaning the services of Wingenroth to anunrelated concern located in Great Falls, South Carolina,which is some 65 miles from Gastonia. Wingenroth wastrying to establish a production program for this otherconcern, to set up proper standards, and to trainemployees. During this periodWingenroth worked onlyintermittently at the Respondent's plant. At the hearingWingenroth estimated that between December 12, 1967,and January 19, 1968, she was al the Respondent's planton about 15 days.3.The union activities at the Respondent's plant andLutz' part thereinOn December 12, 1967, Burl Robinson, a representativeof the Union, stationed himself just outside the parkinglot adjacent to the Respondent's plant as the employeeswere leaving the plant at 2:30 p.m. Lutz and several otheremployees approached him as he was passing out unionleaflets to employees leaving the parking lot. Lutzobtained some 8 to 12 leaflets from Robinson and,standingtherebesideRobinson,gave them out toemployees who were on their way to their cars in theparking lot. She also gave leaflets to the riders in hercarpool.GeneralManager Frank Jones was informed byemployees of the distribution of the union leaflets by theunion representative "within a matter of minutes," as headmitted.'The next day Lutz called General Manager Jones overto her machine and asked him if he was aware that aunion representative had been giving out union literatureat the plant. Jones said yes. Lutz also asked SupervisorLewis that day if she knew about the distribution of unionliterature on the day before and whether she had receivedany such literature. Lewis said she knew about it but thatnone had been offered her and that she would not havetaken it anyway because she was "just not for the Union."A few days later Union Representative Robinson wentto Lutz' home and gave her additional union leaflets andsome union application cards. Lutz gave Robinson the'UnionRepresentative Robinson testified that while he was passing outunion literature at the parking lot entrance,an employee who was lateridentified to him as Grady Fronaberger,came up to him and told him thatFrank Jones had sent him out there to tell him not to pass out any moreunion leaflets on companypropertyAt the openingof the hearing theGeneral Counsel moved to amend the complaint to allege an 8(a)(1)violations based upon this incident, also one other which is discussed,below.However, thismotion was subsequently withdrawn upon thesuggestionof the TrialExaminer,who stated at the time that if the motionto amend were withdrawn,he would not make any findings of violations ofthe Act basedupon the incidents relied upon in the motion to amend. Inthese circumstances I do not deem it proper to make any finding of avioltationof the Actbased upon this December 12, 1967, incident. In anyevent,it is implicit in Jones' testimony about this incident,whichI credit,that he did not give Fronaberger instructions of the naturetestified to byRobinsonThe recordwholly fails to establish that Fronaberger is asupervisor for whose actions the Respondent is responsibleFor thesereasons I must reject the General Counsel's request in his brief that theRobinsonDecember12, 1967, incident be made thesubject ofa remedialorder411names and addresses of some of the Respondent'semployees whom she thought would be interested in theUnion.Lutz passed out union cards in the plant lunchroom, inthe plant restroom, and in the parking lot. Lutz alsosolicited signatures on union application cards at thehomes of various employees. Later on Lutz returned some20 to 30 signed cards to Union Representative Robinson.Lutz arranged for a union meeting to be held at herhome on the night of January 11, 1968. She spoke toapproximately 25 employees in the plant about themeeting and asked them to pass along to their fellowworkers information concerning the meeting. The meetinghad to be cancelled at the last minute because of snowand ice on the roads.4. Jones warns the employees about improving theirproductionand maintaininga cooperative attitudeAbout the middle of January, General Manager Jonescommenced giving a series of talks to groups of theemployees. In the course of these group talks, he reachedallof the employees except those' who happened to beabsent. Jones testified that he mentioned to the employeestheproblems the Respondent was facing due to theimminent completion of a government contract, theimpending increase in the minimum wage under the FairLabor Standards Act, which was to take effect February1, 1968, and the increased cost of overall operations. In anefforttosolvetheseproblems,Joneswarned theemployees that he was going to "weed out" piece rateworkers who failed to earn the minimum wage, and saidthat in deciding which employees to retain, he was goingto take into consideration not only the quality of theirwork, but also "their abilities to get along with otherpeople, their cooperation, their general attitude andeverything else."About January 16, Jones had the following noticeposted on the bulletin board:Ithasbeen the company practice -that anyonepunching another employees time card or leaving theirwork area before the buzzer sounds, at break, lunch, orquitting time is subject to reprimand and/or dismissed.'On January 17, in a telephone conversation withWingenroth, Jones reported the substance of his talks togroups of employees and the contents of the notice whichhe had posted. Jones further toldWingenroth on thisoccasion, as he testified, that "things were getting prettylax with her being awayand me(Jones) being away offand on, that we were shorthanded (of managementpersonnel), that we weregoingto crack down." Thisstatement signalled a significant change in the workingconditions in the Respondent's plant, for as set forthbelow in part 7, up until this time the plant had beenoperated in quite a relaxed manner. Under all thecircumstances, including particularly the timing of theadoption of this policy, I conclude that Jones' decision to"crack down" on the employees was prompted by theunion activities then goingon inthe plant, and that theposting of the rule quoted above was part of Jones' new"crack down" program'Although,as found below, Jones'posting of this rule was part of theRespondent'sresponse to the union activities which were then beingintensified in the plant,it is conceded by Supervisor Wmgenroth, whoeffected Lutz' discharge,that this rule played no part in Lutz' discharge 412DECISIONSOF NATIONAL.LABOR RELATIONS BOARD5.Lutz has a union meeting at her home on the nightof January 18, 1968The union meeting which had been planned for January11,1968,was rescheduled for January 18. Before themeeting Lutz contacted about 25 to 30 employees aboutattending.Lutz spoke to some of the employees duringbreak or lunch periods in the plant and to others in theplantparking lot.BurlRobinsonand two otherrepresentatives of the Union spoke at the meeting at Lutz'home.An undisclosed number of the Respondent'semployees attended.6. The circumstances of the discharge of Lutz onJanuary 19SupervisorWingenroth returned to the plant fromGreat Falls at 11 45 a.m. on January 19, 1968, andimmediately engaged in a conversation with Rachel Lewisat the desk which both apparently used. While she wastalking to Lewis,Wingenroth noticed Lutz, whom sheassumed was on her lunch hour, talking to two girls,Mabel Dameron and Mary Cable at their work stations.Both Dameron and Cable were working at the time.While Lutz was standing talking to Dameron and Cable,Betty Bradley, whose work station was nearby, asked Lutzfor a union card. Lutz put a union card and some unionliteratureon Bradley'smachine.At the time of thisincidentWingenroth was standing facing Lutz about 30feet away. After a few minutes, Lutz walked past the deskwhereWingenrothandLewiswereengagedinconversation.Lutz asked Lewis whether the employeeswere going to work the following day, Saturday. Lewissaidno.Wingenroth said nothing to Lutz about hervisiting with Dameron and Cable. On her way back to hermachine Lutz detoured almost two-thirds of the way tothe other end of the plant and stopped and talked withOdessa Floyd and Georgia McClure "just briefly."3 BothFloyd and McClure were at work at this time McCluregave Lutz some signed union cards which Lutz put in herpurse. Then Lutz returned to her machine and commencedworking. The whole incident took not over 10 minutes.'As Lutz commencedsewingWingenroth came to hermachine and told her that since she (Wingenroth) hadreturnedshe(Lutz)had stopped and talked withDameron, Cable, Floyd and McClure, that she hadpreviously been warned about talking to girls on her lunchhour, and that she was dismissed. Wingenroth had one ofthe office girls fill out her termination slip and give it toLutz It gave as the reason for the separation "disobeyinga company rule [of] which [Lutz] was aware." When Lutzasked the office girl which rule she had violated, the officegirlsaid that she did not know and went to getWingenroth.When Wingenrothcame in,Lutz told her tospecify the rule she was relying on. Wingenroth refusedLutz then asserted, "Well Fay, everybody has been doingwhat I did " Wingenroth replied, "Well, we're startingnow." Lutz refused to take her termination slip that day,declaring that she wanted to talk to Jones.'At the close of work that day, Wingenroth dischargedBettyWoods for violating the recently posted rule against'This is Lutz'uncontradicted testimony.This finding is based on my reconciliation of the testimony of Lutz andWingenroth.The former testified that the whole incident took from 5 to 10minutes,while the latter testified that it lasted 10 to 13 minutes'The above findings are based mainly on Lutz'credited and undeniedtestimony.leaving her work area before the buzzer sounded.-The following Monday, Lutz went back to the plantaccompanied by her husband She asked Jones at thistime whether he knew she had been fired. Jones said hehad been told about it. Lutz told Jones, "Well, I've beenworking here 10 years and I would like to keep onworking here " Although Jones told Lutz on this occasionthat she "was his best first shoulder operator and thatwith them firing [her] he had to . . take three of hiscollarette girls off their machines that morning," he didnot rescind Lutz' discharge. The collarette operation is asubsequent operation on T-shirts., Lutz brought out thatWingenroth refused to specify the rule which she hadviolated. Jones told her that she had been "runningaround into the area." This is Jones' credited testimony.Lutz said that she was going to take her termination slipunder protest and, as Jones also testified, he "wouldcertainly hear about this -thing, that she was working forthe Union." To Lutz' assertion that "You have found outthat I had union meetings at my house," Jones respondedsimply "Oh," as he further testified.7.The relaxed working conditions in theRespondent's plant up until about the time of Lutz'sdischargeLutz testified that employees customarily talked to theemployees next to them at work and that it waspermissible to leave your work to talk to someone onanother row.' Mary Ryan, who had left the Respondent'semploy after Lutz' discharge and prior to the hearing,testified, in response to a question about talking in theplant, as follows:Well, everyone talked. They would leave their workstationand go somewhere else and tell somebodysomethingTRIAL EXAMINER: They would leave their workstations and go talk to somebody else?THE WITNESS: Some did; some didn't.,GeneralManager Jones' testimony on the subject oftalking in the plant, is as follows:Q.And was part of the general problem wherevarious employees talked among themselves?A.Well, I've never discouraged talking up to a pointamong themselves. You'll never stop women fromtalking; you can control it, but you'll never stop it alltogether.Now, for instance, if a girl happens to besitting on an end row and a girl happens to pass herand she might be four rows up but it's in the path ofher objective, the ladies room, usually; and she mightstop there for a second or so and say, `Hey, pick me uptonight; I don't have a rid home,' or something likethat.You just can't stop things like that. And that, ingeneral, is what the discussions usually are.'Although Jones took the stand after Lutz had given the above-quotedtestimony, he was not questioned about it Jones did testify,however, thathe had related everything he had said to Lutz in this postdischargeinterview,and his version omits any mention of Lutz being his best firstshoulder operatorand having totransfer collarette operators as a'result ofher discharge In other respects, the versions of Lutz and Jones of thepostdischarge interview are consistent.Under all the circumstances I donot believe that Jones,by his omission of any reference to his favorablecomments about Lutz' work, intended to deny that he had made suchcomments. I credit Lutz'testimony above quoted.'I accept Lutz' testimony in this regard only since it is corroborated bythe testimony of other witnesses in this case, including that of theRespondent's supervisors.Lutz'further testimony on this point appeared tobe somewhat exaggerated HOWARD KNIT PRODUCTSQ.Well, isn't it a fact that it was the practice amongthe girls to talk whenever they chose to do so, wasn'tit?"A. Up to a point.SupervisorWingenroth conceded at the hearing thatduring the year before Lutz' discharge talking was prettygeneral inthe plant She also testified that "maybe once aweek" she observed employees going from one machine toanother to talk to their fellow workers.8.TheRespondent's contentions;conclusionsSupervisorWingenroth,whose decision it was todischarge Lutz, testified that a few days before Lutz'discharge she received instructions from Jones to tightenup on discipline in the plant, to strictly enforce allcompany rules, and dismiss employees violating - suchrules.Wingenroth further testified that during the incidentbefore Lutz' discharge, she observed Lutz interfering withtheproduction of the four employees and decided todischarge her forthwith.Wingenroth denied ever havingseenaunioncardand further denied having anyknowledge of any union activities at the plant For reasonsdiscussed below, I do not credit this denial. In any event,even if the discharge occurred as a result of Wingenroth'sattempting to implement Jones' "crack down" program,since, as I have found, this program was instituted forantiunionreasons, Lutz' discharge would be violative oftheAct regardless of Wingenroth's knowledge of Lutz'unionactivities.GeneralManager Jones denied havingany knowledge at all of any union activities going on atthe plant, aside from the fact that a union representativedistributed union literature at the plant gate on December12, 1967It is inconceivable to me, upon all of the facts of thecase, that Jones would not have had more knowledge ofunion activities among the Respondent's employees thanheadmitted to having. Lutz passed out cards andliterature in the plant and on the parking lot, andfrequently spoke to employees about the Union oncompany premises. Numerous of her fellow employeeswho were spoken to by Lutz about the Union were awareof her union activities, including the fact that she hadscheduledunionmeetingsatherhome. Jones wasadmittedly informed by employees of the distribution ofunion literature outside the plant on December 12, 1967,withinminutes after the distribution began. Concerningthe spread of information around the plant, Jones testifiedthat "if you've been around a ladies' sewing plant, all youhave to do is drop one word and it will get across theplant."An incident which occurred in the week after Lutz'discharge further demonstrates the speed with whichinformation concerning union matters was communicatedtomanagement. Mary Ryan was one of Lutz' coworkersat the plant. One night during the week following Lutz'discharge a man called Ryan at her home and, aftergiving his name, identified himself as a union lawyer. Hesought to obtain Ryan's aid in connection with anunemployment compensation claim which he was pressingon behalf of Lutz. Ryan told the lawyer that she wouldrather not appear and did not want to get involved. Theunionlawyer's call apparently made Ryan apprehensiveabout her job, for the next morning she told two of herfellow workers about receiving the call. One or both ofthese employees promptly reported toWingenroth boththe fact that Ryan had received the call from the unionlawyer and the further fact, I infer, that Ryan was fearful41.3for her job because of having received the call. Later thatsamemorningWingenrothwent to Ryan and said,"Mary, I've talked it over with Frank (Jones) regardingthe union lawyer talking to you . . . your job will not beindanger."8During this conversationWingenroth toldRyan that "she just hoped that Frances Lutz lost herbutt."In view of the scope of Lutz' union activities in theplant and the speed with which the record shows thatinformationconcerningsuchmattersspreadtomanagement, and bearing in mind the fact, as experiencedemonstrates, that information concerning union activitiesamong an employer's employees is ordinarily a matter ofconsiderable interest to the employer and a matter whichmembers of management normally discuss with oneanother,IcannotacceptWingenroth'sandJones'sweepingdenialsofallknowledge of Lutz' unionactivities.While there is no affirmative evidence thatWingenroth was informed at the time she discharged Lutzthat Lutz had held a union meeting at her home the nightbefore, I am convinced, contrary to the testimony of bothWingenroth and Jones, that both were aware of Lutz'earlierunion activities.Even thoughWingenroth wasfrequently away from the plant during the period theunion activities were in progress, Jones remained in touchwith her by telephone In any event, Wingenroth, by herown testimony, was at the plant 15 days during the timethe union activities were in progress and thus had anadequateopportunitytobecome apprised of suchactivities.VariouscircumstancescastseriousdoubtonWingenroth's explanation that Lutz was discharged fortalking and disrupting the production of other employees.In the first place, Lutz was discharged without warningfor an offense which had not up to that time beenregarded as a serious violation of the Respondent's rulesItwas quite a common occurrence for employees to leavetheirmachines to talk. Never before, as Jones admitted,had an employee been discharged for such an offense.Wingenroth had ample opportunity while Lutz wasspeaking to Dameron and Cable to tell her to stopbothering them, but she did not do so. Nor didWingenroth reprimand Lutz when Lutz passed by herafter leaving Dameron and Cable. Although WingenrothtoldLutz when she discharged her that she had beenwarned, at the hearing Lutz was unable to substantiatethis assertion in any meaningful way. When asked to bespecific about the number ofwarningsissued to Lutz inthe year prior to her discharge,Wingenroth answered"about once.We warned the whole mill." Wingenrothfurther testified that she had not warned Lutz abouttalking any more than any other employees. While Jonestalked to Lutz once in the fall of 1967 about leaving hermachineandtalking,thisincidentoccurredinWingenroth's absence, and it does not appear thatWingenroth was aware of it.Secondly,Wingenroth's discharge of Lutz worked atcross purposes with the Respondent's professed goal of'The General Counsel urges in his brief that Wingenroth'saction intellingRyan that her conversation with the union lawyer had beendiscussed with General Manager Jones was coercive in that it tended toinhibitRyan from testifying in Lutz'behalf. This incident was the othersubject of the General Counsel's motion to amend made at the opening ofthe hearing,which was withdrawn at the Trial Examiner's suggestion Forthe reasons discussed above,Ido not deem it proper to make any findingbased upon this incident. Moreover,upon the facts found, I do not believethat the inference of coercion which the General Counsel urges me to drawis a reasonable one 414DECISIONSOF NATIONALLABOR RELATIONS BOARDachieving more efficient production and thereby helping tosolve the problems which it was then facing as the resultof the completion of a large government contract, thecoming increase in the minimum wage, and the overallincrease in its costs which it was then experiencing. Atsuch a time it was more important than ever thatRespondent hang on to its good producers. Lutz, a10-year employee of the Respondent, was a good producerwho consistentlymade substantiallymore than herminimum production quota. Lutz, as found above, was onthefirstT-shirtoperation,and the volume of herproduction affected the volume of work available foremployees on subsequent operations. Particularly inassembly line operations like the Respondent's it isessentialthat good producers be retained, for without anadequate number of satisfactory producers in the earlyoperations,productionmay have to be curtailed insubsequent operations. This actually happened in this caseafterLutz' discharge. I have found that Jones told Lutzafter her discharge that as a result of firing her he had totake three collarette girls off their machines.Sound business procedures in such a situation suggestfinding some other solution to the talking problem thandismissingone of the Respondent's better producers. IftheRespondent seriously regarded Lutz' visiting andtalking as objectionable, a word of warning to Lutz mostlikely would have been sufficient to curtail such activity 9Wingenroth's seizure upon this one incident as anoccasion to visit upon Lutz the extreme penalty ofdischarge, contrary to past practice and sound businessconsiderations, strongly suggests thatWingenroth had anulterior motive for getting rid of Lutz. I so find.What ulterior motive could Wingenroth have had thatcould not have been brought out into the open? IfWingenroth acted because of her disapproval of Lutz'union activities, then there would have been reason for herto conceal the true motivation underlying her action forsuch action would have been illegal. Taking all thecircumstances of the case into consideration, I concludethatsuchwas the motivation behindWingenroth'sdischarge of Lutz.The Respondent's supervisory officials had knowledgeof Lutz' activities in support of the Union, including, Ifind, her scheduling of union meetings at her home. This,Ifind,based upon the scope of Lutz' activities oncompany premises, the number of employees shecontacted both in and out of the plant concerning theUnion and union meetings, and the speed with whichJones admitted that information of an unusual naturespread through the plant. It will be remembered thatJones testified that an employee reported to him the factthat a union representative was distributing union leafletsat the parking lot on December 12, 1967, "within a matterofminutes" after the representative commenced suchactivity.After Lutz had scheduled a union meeting at her homeon January 11, 1968, Jones held meetings with groups ofemployees at which he warned of impending dismissals,and said he would take into consideration in decidingwhom to let go, among other factors, "their abilities toget along with other people, their cooperation" and "theirgeneral attitude." Even assuming that Jones had a validbusinessreasonforholdingthesemeetingswith'The fact thatLutz continued to talk to Dameron and Cable for someminutes in plain sight of Wingenroth and later went and briefly talked toFloyd and McClure suggests that Lutz had np idea at the time that shewas committing a serious breach of the Respondent's rules.employees, in my opinion, he utilized these meetings as anoccasion to issue a veiled warning to the employeesagainst becoming involved in the union activities thengoing on among the employees. This is the impression, Ibelieve, Jones intended to convey by stressing the need foremployees to "cooperate" and watch their "attitude."At the time of Lutz' discharge she had just held a unionmeeting at her home, a meeting concerning which she hadpreviouslygiven some publicity in the plant.WhenWingenroth arrived at the plant on January 19, she firsthad a talk with Supervisor Lewis, who was in charge ofthe plant inWingenroth's absence and who was thesupervisor closest to the employees during this period oforganizing activity and therefore the supervisormostlikelytoreceiveinformationconcerningorganizingactivities.10Wingenroth thus had an opportunity to bebrought up to date on the current organizing activities.The activity in which Lutz was engaged immediately priorto her discharge in plain sight of Wingenroth - talking tofiveemployeesand giving and receiving cards-undoubtedly suggested toWingenroth that Lutz wasengaged in further union activity.The explanation given by the Respondent for thedrastic and unprecedented action taken against Lutz -that she was interfering with production- does notwithstand scrutiny.Talking in the plant was quitecommon and the discharge of one of the Respondent'sbetter operators," I have found, disrupted rather thanimproved production in the plant. No other explanationhas been offered by the Respondent for the dischargewithout warning of this efficient producer.12 Under all thecircumstances, including the timing of Lutz' discharge -at a time when Lutz' activities in support of the Unionhad reached a peak - I infer and find that it was Lutz'activitiesinsupportof the Union which led toWingenroth's decision to discharge her. Such a dischargeis violative of Section 8(a)(3) and (1) of the Act, and I sofind.CONCLUSIONS OF LAW1By discharging Frances Lutz because of her unionactivities theRespondent has discriminated against Lutzinregard to her tenure of employment and hasdiscouragedmembership in the Union, in violation ofSection 8(a)(3) and (1) of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and(1) of the Act, my Recommended Order will direct theRespondent to cease and desist from such unfair laborpractices and from like and related conduct, and that theRespondent reinstate Lutz, with backpay from the date ofher discharge to the Respondent's offer of reinstatement."Lewis was not called as a witness and there is no direct evidence of herknowledge of union activities among the Respondent's employees."General Manager Jones'testimony indicated that the Respondent hadmarginal operators,average operators,and good operators.Lutz was inthe latter category"The Respondent has not availed itself of the opportunity to file a briefwith the Trial Examiner and consequently the Examiner is withoutknowledge whether the Respondent is still relying on the explanationsgiven by Wingenroth and Jones at the hearing or whether the Respondenthas some other contention regardingLutz'discharge. HOWARD KNIT PRODUCTSIn computingbackpay, Lutz'net interim earningsshall betaken intoconsideration,and the formulasset forth in F.W.Woolworth Co.,90NLRB 289, 291-293 andIsisPlumbing&HeatingCo..138NLRB 716, shall befollowed.Upon the foregoingfindings and conclusions and theentire record,and pursuantto Section 10(c) of the Act,there is herebyissued thefollowing:RECOMMENDED ORDERTheRespondent,HowardKnitProducts,Inc.,Gastonia,North Carolina, its officers, agents, successorsand assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Ladies'Garment Workers' Union, AFL-CIO, or any other labororganization,by discharging or in any other mannerdiscriminating against employees in regard to their hire ortenureof employment or any term or condition ofemployment(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)OffertoFrancesLutz immediate and fullreinstatement to her former position or to a substantiallyequivalent position, without prejudice to her seniority orother rights previously enjoyed, and make her whole forany loss of pay she may have suffered by reason of thediscrimination against her, in the manner described in"The Remedy" section of the Trial Examiner's Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports and all other records necessaryor useful to determine the amount of backpay due underthe terms of this Recommended Order(c)Post at its Gastonia, North Carolina, plant, copiesof the attached notice marked "Appendix." Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,415defaced, or covered by any other material."(d)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.,'"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discharge any of our employees orotherwise discriminate in regard to their hire, tenure ofemployment, or any term or condition of employment,because they have engagedinunion orconcertedactivities for the purpose of collective bargaining orother mutual aid or protection.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir right to engage in, or to refrain from engaging in,any or all of the activities specified in Section 7 of theAct.WE WILL reinstate Frances Lutz and reimburse herfor the wages she lost as a result of her discharge.DatedByHOWARD KNITPRODUCTS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1624 WachoviaBuilding, 301 North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 723-2911